DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-6 were previously pending and subject to a Non-Final Action, hereinafter “the Non-Final,” dated May 5, 2021. In the response submitted on August 10, 2021, claims 1-6 were amended; and claims 7-13 were added. Therefore, claims 1-13 are currently pending and subject to the following Final Action on the merits.
Response to Arguments
The following responses are directed to Applicant’s Response, hereinafter “the Response,” filed on August 10, 2021.
Applicant’s arguments on page 7 of the Response, concerning the previous objection to the drawings have been fully considered and have been found persuasive in view of the amended drawings. 
Applicant’s arguments on page 7 of the Response, concerning the previous interpretation of claims 1-6 under 35 U.S.C. § 112(f) have been fully considered and have been found persuasive in view of the amended claims.
Applicant’s arguments on page 11 of the Response, concerning the previous rejection of claims 1-6 under 35 U.S.C. § 101 have been fully considered but are not found persuasive. 
Regarding Step 2A—Prong I, Examiner respectfully asserts amended independent claim 1, under its broadest reasonable interpretation in light of the 
…mak[ing] a schedule of mobile entities that transport one or more goods via a route including at least one base and one warehouse among a plurality of bases for picking up the goods from a user or delivering the goods to the user and a plurality of warehouses for storing the goods;
retriev[ing] base information including amounts of goods transferred to and from each of the plurality of bases per predetermined unit time;
retriev[ing] warehouse information including vacancy situation for each of the plurality of warehouses per predetermined unit time; and
determin[ing] a route along which each of one or more of the mobile entities travels based on the base information of each of the plurality of bases and the warehouse information of each of the plurality of warehouses;
generat[ing] a use information for the predetermined unit time and transmit the use information to the user terminal, wherein the use information indicates whether or not the goods can be delivered and whether or not the goods can be picked up for each of the plurality of bases by time zone, based on the determined route, 
acquir[ing] the use information, display one or more time zones on which the goods can be delivered or picked up at the plurality of bases on the display of the user terminal, and present a reservation reception screen in which one or more of the one or more time zones can be selected; and 
send[ing] a reservation acceptance contents to the server in order to accept the base and time zone selected on the reservation reception screen as a reservation for delivery or pick up of the goods by the user.
For example, determining an optimal route for a mobile entity and scheduling the mobile entity with a warehouse for pickup/delivery of goods is at least related to “fundamental economic practices” and “commercial interaction” in the shipping and material handling industries. (PG Pub Specification, Abstract and ¶ [0006]). Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a certain method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II). 
Moreover, aside from the general technological environment (addressed below), the limitation(s) in (a), (d), and (e) above cover purely mental processes, e.g., observation, evaluation, judgment, opinion. See MPEP § 2016.04(a)(2)(III).  Independent claim 7 recites analogous limitations to those analyzed herein. Moreover, dependent claims 2-6 and 8-13 further recite and refine the abstract idea. Accordingly, taken as a whole and as and combination thereof, independent claims 1 and 7 and dependent claims 2-6 and 8-13 recites an abstract idea as will be further discussed in the detailed 35 U.S.C. § 101 rejection below. 
Regarding Step 2A—Prong II, on Page 7 of the Response Applicant states, “Applicant herein amends independent claim 1 as show above to recite that the claimed steps are preformed by a “first processor” and a “second processor,” which cannot be performed as human activity.” 
an improvement in the functioning of a computer, or an improvement to other technology or technical field.” See 2106.04(d)(I) and 2106.05(a). Examiner respectfully asserts the claimed limitations are directed to an improvement in business processes of the shipping industry, e.g., “the present invention has been made in view of such a situation” where “it is necessary for the user to efficiently deliver the goods to the service provider and to efficiently receive the goods.” (PG Pub Specification, ¶¶ [0004] and [0005]). 
 However, even if Applicant disagrees the improvements are not directed to improvements solely in business process(es), as stated above, Examiner respectfully disagrees the recited additional element(s) integrate the abstract idea into a practical application. Wherein, “courts have found indicative that an additional element (or combination of elements) may have integrated exception into a practical application.” See MPEP 2106.04(d)(I). Examiner acknowledges the amended independent claims recite additional elements that are not part of the abstract idea, i.e., claim 1 recites: (i) a first processor inside (ii) a server and coupled to (iii) a first memory, (iv) a second processor inside (v) a user terminal having (vi) a display that communicates with the server coupled to (vii) a second memory; and claim 7 recites the same additional elements as claim 1 and further recites the following additional elements: (viii) “a third processor, inside (ix) a base terminal that communicates with the server, coupled to (x) a third memory, (xi) “a fourth processor, inside (xii) a warehouse terminal that communicates with the server, coupled to (xiii) a third memory. However, as will be further disclosed in the detailed 35 
Therefore, Examiner respectfully submits the claimed invention is analogous to: (1) “mere automation of manual processes, such as using a generic computer to process an application for financing a purchase;” (2) “a commonplace business method being applied on a general purpose computer;” and (3) “gathering an analyzing information using convention techniques and displaying the result,” i.e., the claimed invention does not sufficiently show an improvement to computer functionality or to any other technology or technical field. See MPEP §§ 2106.05(a)(I) and 2106.05(a)(II). Accordingly, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." See MPEP § 2106.05(f). Moreover, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high-level of generality, such that they, when viewed as a whole/ordered combination, amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via computers. See MPEP 2106.05(h). Moreover, dependent claims 2-6 and 8-13 do not recite any additional elements other than those analyzed herein and, therefore, do not change the analysis. Accordingly, taken as a whole and as and combination thereof, independent claims 1 and 7 and dependent claims 2-6 and 8-13 are directed an abstract idea as will be further disclosed in the detailed 35 U.S.C. § 101 rejection below. 
Regarding Step 2B, Examiner acknowledges computer technology is utilized to perform the claimed functions. Examiner further acknowledges the additional elements, i.e. (i) thru (xiii) above, contain an execute instructions to perform the abstract idea. However, Examiner respectfully disagrees the claimed invention is an improvement to computer functionality, other technology, and/or a technical field. Wherein, the additional elements to perform the italicized functions in Step 2A—Prong I amount to no more than mere instructions to apply the exception using generic computers and generic computer components. Mere instructions to apply an exception using a generic computers and/or generic computer components cannot provide an inventive step. Wherein, as stated above in Step 2A—Prong II, there is no indication that the additional elements improves the functioning of a computer or improves any other technology or technical field. Their collective functions, i.e., transceiving, generating, and comparing data and determining operations to be performed, merely provide conventional computer implementation. Accordingly, Applicant’s arguments are unpersuasive, because the additional elements are directed to mere instructions to apply the exception using generic computers and generic computer components.
Moreover, as previously analyzed and stated in Step 2A—Prong II above, Examiner respectfully submits the claimed invention is analogous to: (1) “mere automation of manual processes, such as using a generic computer to process an application for financing a purchase;” (2) “a commonplace business method being applied on a general purpose computer;” and (3) “gathering an analyzing information using convention techniques and displaying the result,” i.e., the claimed invention does not sufficiently show an improvement to computer functionality or to any other technology or independent claims 1 and 7 and dependent claims 2-6 and 8-13 are ineligible subject matter. Consequently, Applicant’s arguments regarding the rejection of claims 1-6 under 35 U.S.C. § 101 are found unpersuasive. 
Applicant’s arguments on Page 8 of the Response, concerning the previous rejection of claims 1 thru 6 under 35 U.S.C. § 103 and have been fully considered and are moot in view of the amended claims. Applicant’s arguments are moot because the amended claims necessitated new ground(s) of rejection under 35 U.S.C. § 103 as will further be discussed below in the detailed 35 U.S.C. § 103 rejection. 
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Japan Application No. JP2016-205461, filed on October 19, 2016.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 thru 13 of the claimed invention are rejected under 35 U.S.C. § 101, because the claims are directed to an abstract idea without significantly more. Consequently, the claimed invention is directed to non-statutory subject matter. See 35 U.S.C. § 101 Analysis below.
35 U.S.C. § 101 Analysis:
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int’l, 573 U.S. ___(2014).
Step 1 – Statutory Categories: 
Regarding Step 1 analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the four following statutory categories: (1) Process, (2) Machine, (3) Manufacture, or (4) Composition of Matter.

Claims 1 thru 13 are directed to a device, i.e., a machine. Accordingly, claims 1 thru 13 are directed to one of the four statutory categories and have been evaluated under Step 2, see below. 
Step 2 – Judicial Exceptions:
Step 2A – Prong I: (Abstract Idea, Law of Nature, or Natural Phenomenon):
Regarding Step 2A – Prong I analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following judicial exceptions: (1) Abstract Idea, (2) Law of Nature, or (3) Natural Phenomenon. In which, an abstract idea includes the following groupings: (a) mathematical concepts, (b) certain methods of organizing human activities, and/or (c) mental processes.  

Regarding independent claim 1, the claim, under its broadest reasonable interpretation, recites an abstract idea of delivery and receipt of goods, e.g., tires. (PG Pub Specification, ¶ [0004]). Wherein, the processes to perform the abstract idea are methods of organizing human activity and cover purely mental processes. The following 
…mak[ing] a schedule of mobile entities that transport one or more goods via a route including at least one base and one warehouse among a plurality of bases for picking up the goods from a user or delivering the goods to the user and a plurality of warehouses for storing the goods;
retriev[ing] base information including amounts of goods transferred to and from each of the plurality of bases per predetermined unit time;
retriev[ing] warehouse information including vacancy situation for each of the plurality of warehouses per predetermined unit time; and
determin[ing] a route along which each of one or more of the mobile entities travels based on the base information of each of the plurality of bases and the warehouse information of each of the plurality of warehouses;
generat[ing] a use information for the predetermined unit time and transmit the use information to the user terminal, wherein the use information indicates whether or not the goods can be delivered and whether or not the goods can be picked up for each of the plurality of bases by time zone, based on the determined route, 
acquir[ing] the use information, display one or more time zones on which the goods can be delivered or picked up at the plurality of bases on the display of the user terminal, and present a reservation reception screen in which one or more of the one or more time zones can be selected; and 
send[ing] a reservation acceptance contents to the server in order to accept the base and time zone selected on the reservation reception screen as a reservation for delivery or pick up of the goods by the user.
For example, determining an optimal route for a mobile entity and scheduling the mobile entity with a warehouse for pickup/delivery of goods is at least related to “fundamental economic practices” and “commercial interaction” in the shipping and material handling industries. (PG Pub Specification, Abstract and ¶ [0006]). Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a certain method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II). 
Moreover, aside from the general technological environment (addressed below), the limitation(s) in (a), (d), and (e) above cover purely mental processes, e.g., observation, evaluation, judgment, opinion. See MPEP § 2016.04(a)(2)(III). Accordingly, taken as a whole and as a combination thereof, independent claim 1 recites an abstract idea and has been evaluated in Step 2A—Prong II, see below. 
Regarding independent claim 7, the claim shares analogous limitations to those analyzed in independent claim 1. Accordingly, the same analysis as presented in claim 1 above applies. Consequently, taken as a whole and as a combination thereof, independent claim 7 recites an abstract idea and has been evaluated in Step 2A—Prong II, see below. 
Step 2A – Prong II: (Practical Application of the Judicial Exception)
Regarding Step 2A – Prong II analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite additional elements that integrate the judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical 
Regarding independent claim 1, the judicial exception is not integrated into a practical application, because the additional elements, i.e., (i) a first processor inside (ii) a server and coupled to (iii) a first memory, (iv) a second processor inside (v) a user terminal having (vi) a display that communicates with the server coupled to (vii) a second memory,” do not transform the exception into a patent eligible application. Wherein, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high level of generality. For example, the specification recites (i) and (iv) as a CPU. (PG Pub Specification, ¶ [0037]).  The specification further recites (ii) as a server. (PG Pub Specification, ¶ [0037]). The specification further recites (iii) and (vii) as RAM or ROM. (PG Pub Specification, ¶ [0025]). The specification further recites (v) is “configured by smart phones in the aforementioned embodiments, the terminals may be configured not only by the smart phone but also by arbitrary apparatuses including a tablet and a new device in the future.” (PG Pub Specification, ¶ [0083]). The specification further recites (vi) as “a display unit.” (PG Pub Specification, ¶ [0040]). 
Consequently, although the additional elements (i) thru (vii) contain and execute instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., computers and the Internet, to carry out the generic computer functions, e.g., transceiving, storing, generating, analyzing, and comparing data "apply it." See MPEP § 2106.05(f).
Furthermore, the claim only manipulates abstract data elements into another form. It does not set forth improvements to another technological field or the functioning of the computer itself and instead uses computer elements as tools to improve the functioning of the abstract idea identified above. Wherein, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high-level of generality. Such that, when viewed as a whole/ordered combination, additional elements (i) thru (vii) amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via computers. See MPEP 2106.05(h). There is no indication that the combination of the elements improves the functioning of a computer or improves any other technology.
Wherein, the following non-limiting and non-exclusive limitations that are not enough include: 
adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions; and/or
“generally linking” the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f) and (h), respectively. 
claim 1 is directed to an abstract idea and has been evaluated in Step 2B, see below.
Regarding independent claim 7, the judicial exception is not integrated into a practical application, because the additional elements, i.e., (viii) “a third processor, inside (ix) a base terminal that communicates with the server, coupled to (x) a third memory, (xi) “a fourth processor, inside (xii) a warehouse terminal that communicates with the server, coupled to (xiii) a third memory,” under their broadest reasonable interpretation in light of the specification, are all recited at a high level of generality such that they do not transform the exception into a patent eligible application. For example, the specification recites (viii) and (xi)  as a CPU. (PG Pub Specification, ¶ [0037]). The specification further recites (ix) and (xii) are “configured by smart phones in the aforementioned embodiments, the terminals may be configured not only by the smart phone but also by arbitrary apparatuses including a tablet and a new device in the future.” (PG Pub Specification, ¶ [0083]).  The specification further recites (x) and (xiii) as RAM or ROM. (PG Pub Specification, ¶ [0025]). Moreover, the claim does recites not recite any additional elements other than those previously analyzed in Step 2A—Prong II for claim 1. Accordingly, for the same reasons as disclosed in the Step 2A—Prong II analysis for claim 1 above, claim 7 is directed to an abstract idea and has been evaluated in Step 2B, see below. 

Step 2B: (“Significantly More”)
Regarding Step 2B analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite to additional elements that amount to “significantly more” than the recited judicial exception. 
Regarding independent claim 1, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional elements, i.e., (i) thru (vii), to perform the italicized functions in Step 2A—Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Wherein, mere instructions to apply an exception using a generic computers and/or generic computer components and field of use cannot provide an inventive step. Moreover, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the additional elements, when viewed as an ordered combination and as a whole, are not directed to significantly more than the exception itself. Therefore, independent claim 1 is ineligible subject matter under 35 U.S.C. § 101.
Regarding independent claim 7, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional elements, i.e., (viii) thru (xiii), to perform the italicized functions in Step 2A—Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Wherein, mere instructions to apply an exception using a generic computers and/or generic computer components and field of use cannot provide an inventive step. Moreover, there is no indication that the additional elements improves the functioning of a computer or improves any other technology. Accordingly, for the same reasons a independent claim 7 is ineligible subject matter under 35 U.S.C. § 101. 

Step 2 – Judicial Exception analysis for dependent claims:
Dependent Claims Step 2A:
Regarding claims 2-6 and 8-13, the limitations of the dependent claims, merely set forth further refinements of the abstract idea, e.g., “a certain method of organizing human activities” and “mental processes.”
Wherein, claims 2-6 and 8-13 further recite and refine the abstract idea and do not recite any additional elements other than those previously analyzed in independent claims 1 and 7. For example:
Claims 2 and 8 share analogous limitations and claim 2 recites, wherein the processor has a function of determining the route along which each of one or more of the mobile entities travels, based on a distance between each of the plurality of bases and each of the plurality of warehouses
Claims 3 and 9 share analogous limitations and claim 3 recites, wherein the first processor further has a function of determining the route along which each of one or more of the mobile entities travels based on a season
Claims 4 and 10 share analogous limitations and claim 4 recites, wherein the first processor further has a function of determining the route along which each of one or more of the mobile entities travels based on a form of retrieval or rental of the mobile entities; 
Claims 5 and 11 share analogous limitations and claim 5 recites, wherein the first processor further has a function of determining the route along which each of one or more of the mobile entities travel based on the number of the mobile entities and a capacity thereof;
Claims 6 and 12 share analogous limitations and claim 6 recites, wherein the second processor is configured to: present, on the display of the user terminal, the reservation reception screen capable of setting the base for delivering the goods and the base for receiving the goods independently of each other among the plurality of bases, and present the reservation reception screen with information on the base where it is still possible to pick up or deliver the goods; and 
Claim 13 recites, wherein the goods are tires, stored once in a warehouse, to take a complicated route for transportation.
Therefore, these claims, when viewed as a whole and ordered combination, recite the same abstract idea as their respective base claim by virtue of dependence. Accordingly, these claims do not change the analysis already presented above in regards to their respective base claims. Consequently, dependent claims 2-6 and 8-13 are directed to an abstract idea and have been evaluated in Step 2B, see below.

Dependent Claims Step 2B:
Regarding claims 2-6 and 8-13, the dependent claims do not include additional element(s) that is/are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong Two above, the claims further recite and refine the dependent claims 2-6 and 8-13 are not eligible subject matter under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.

Claims 1 thru 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al., hereinafter Bar-Zeev, Pat. No. US 10,068,486, in view of Ben-Alexander, Pub. No. 2015/0006430, further in view of Wu et al., hereinafter Wu, Pub. No. US 2012/0054076. 
Regarding claim 1, Bar-Zeev teaches: An information processing device (Bar-Zeev, Figure 1: Remote Computing Resource(s) 220(1) thru 220(N) and Figure 12: Server System 220), which makes a schedule of mobile entities (Bar-Zeev, Autonomous Vehicle Management System 226, Col. 6: line 58 thru Col. 7: line 15) that transport one or more goods via a route including at least one base and one warehouse among a plurality of bases for picking up the goods from a user or delivering the goods to the user and a plurality of warehouses for storing the goods (Bar-Zeev, Figure 3: transportation network 300, materials handling facility 230, autonomous vehicle 400, and L1 thru L7; and Col. 1: lines 24 thru 31, Col. 6: lines 58 thru 66, Col. 7: lines 37 thru 67, and Col. 8: lines 1 thru 11). Wherein, Bar-Zeev teaches a transportation network comprising origin network locations, intermediate network locations, and destination network locations (e.g., L1 thru L7) having different travel paths between each location that is traversed by autonomous vehicles (i.e., mobile entities), the network locations include material handling facilities “such material handling facilities may include…one or more of: warehouses…order fulfillment facilities…or combinations of facilities for performing one or more functions of material (inventory) handling” (i.e., a plurality of warehouses and a plurality of bases). Id. the information processing device comprising:
a first processor inside a server and coupled to a first memory (Bar-Zeev, Figure 2: Remote Computing Resource 220, Processor(s) 222, and Memory 224); and
a second processor, inside a user terminal having a display that communicates with the server coupled to a second memory (Bar-Zeev, Figure 2: Electronic Device 206; and Col. 6: lines 18 thru 25).  
wherein the first processor is configured to:
retrieve base information… (Bar-Zeev, Col. 4: lines 34 thru 50, Col. 6: lines 26 thru 47, and Col. 21: lines 46 thru 54). Wherein, Bar-Zeev teaches a remote computing resource(s) (i.e., information processing device) obtains inventory information from material handling facilities “which may be an order fulfillment facility” (i.e., a base). Id.
determine a route along which each of one or more of the mobile entities travels based on the base information of each of the plurality of bases… (Bar-Zeev, Col. 6: line 26 thru Col. 7: line 36 and Col. 8: line 12 thru Col. 9: line 57). Wherein, Bar-Zeev teaches the remote computing resource(s) at network location(s) receives orders, determines stock levels, and assigns the order(s) to the autonomous vehicle(s) when stock is available and determines the travel path(s) (i.e., travel based on the base information) for the autonomous vehicle(s) through the autonomous vehicle management system within the remote computing resource(s). Id.
Yet, Bar-Zeev does not teach, however, in the same field of endeavor, i.e., shipping, Ben-Alexander teaches:
retrieve warehouse information including vacancy situation for each of the plurality of warehouses per predetermined unit time (Ben-Alexander, Abstract; Figure 3C: 60a “Slots,” “Start”, and “End”; and ¶¶ [0154]-[0158] ). Wherein, Ben-Alexander teaches a reservation system at each terminal retrieving the availability at the terminal for time slots. Id.;
generate a use information for the predetermined unit time and transmit the use information to the user terminal, wherein the use information indicates whether or not the goods can be delivered and whether or not the goods can be picked up for each of the plurality of bases by time zone, based on the determined route (Ben-Alexander, Figure 3C: “Available Time Slots;” and ¶¶ [0154]-[0161]). Wherein, Ben-Alexander teaches a reservation system obtains availability for time slots (predetermined unit time) and provides the schedule with availability, including which slots are open or fully reserved, upon a request by a trucking operator accessing the reservation system to route the trucking operator to the terminal at the available time. Id.   
acquire the use information, display one or more time zones on which the goods can be delivered or picked up at the plurality of bases on the display of the user terminal, and present a reservation reception screen in which one or more of the one or more time zones can be selected (Ben-Alexander, Figure 3C: “Available Time Slots;” and ¶¶ [0154]-[0161]). Wherein, Ben-Alexander teaches a trucking operator logs into the reservation system to retrieve the Id.; and 
send a reservation acceptance contents to the server in order to accept the base and time zone selected on the reservation reception screen as a reservation for delivery or pick up of the goods by the user (Ben-Alexander, ¶¶ [0162]-[0164]). Wherein, Ben-Alexander teaches a trucking operator selects an available timeslot to import/export goods from the terminal from the reservation screen and the selection is sent to the reservation system (i.e., server). Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention for a reservation system to receive available time slots from a terminal and a trucking operator to retrieve the available time slots and accept an available time slot, modifying Bar-Zeev to Ben-Alexander, to “allow relatively efficient usage of the available resources at a terminal and thereby often reduce the turnaround time for each vessel.” (Ben-Alexander, ¶ [0096]).
Yet, Bar-Zeev or the combination of Bar-Zeev and Ben-Alexander does not explicitly teach, however, in the same field of endeavor, i.e., inventory/stock management, Wu teaches:
retrieve base information...including amounts of goods transferred to and from each of the plurality of base per predetermined unit time (Wu, ¶¶ [0018] thru [0020] and [0024]). Wherein, Wu teaches developing an inventory plan based on “inventory replenishment and/or transshipment, such as…a predefined time period between inventory replenishments” which is further based on a supply and the individual network locations” to determine excess or shortages in comparison to “the actual inventory at that location…over one or more time periods” (i.e., predetermined unit time). Id.
determine a route along which each of one or more of the mobile entities travels based on…the warehouse information of each of the plurality of warehouses (Wu, ¶¶ [0018] thru [0020] and [0141]). Wherein, Wu teaches determining the inventory levels at individual network locations comprising middle echelon network locations (i.e., warehouses) and developing transshipment routes to address excess or shortages inventory levels. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to receive information from network location to determine the supply and demand and excess or shortages in inventory at each individual network location to determine transshipment routes, modifying the combination of Bar-Zeev and Ben-Alexander to that of Wu, for “optimizing inventory in a multi-echelon inventory distribution network having at least a first echelon and a second echelon.” (Wu, Abstract).
Regarding claim 2, the combination of Bar-Zeev, Ben-Alexander, and Wu teach the information processing device according to claim 1. Bar-Zeev further teaches wherein the first processor has a function of determining the route along which each of one or more of the mobile entities travels, based on a distance between each of the plurality of bases and each of the plurality of warehouses (Bar-Zee, Col. 10: lines 16 thru 37). Wherein, Bar-Zeev teaches the travel path is determined based on Id. 
Regarding claim 3, the combination of Bar-Zeev, Ben-Alexander, and Wu teach the information processing device according to claim 1. Bar-Zeev further teaches wherein the first processor further has a function of determining the route along which each of one or more of the mobile entities travels based on a season (Bar-Zeev, Col. 24: lines 4 thru 23 and Col. 25: lines 21 thru 29). Wherein, Bar-Zeev teaches the travel path is determined based on cost and safety factors which include determining the types of weather conditions (i.e., a season) that may be considered too risky and unsafe for transportation. Id. 
Regarding claim 4, the combination of Bar-Zeev, Ben-Alexander, and Wu teach the information processing device according to claim 1. Bar-Zeev further teaches wherein the first processor further has a function of determining the route along which each of one or more of the mobile entities travels based on a form of retrieval or rental of the mobile entities (Bar-Zeev, Col. 10: lines 37 thru 61). Wherein, Bar-Zeev teaches autonomous vehicles are selected for orders, e.g., certain travel paths, based on their capabilities including carrying capacity, speed, modes of transport, e.g., flying versus ground, (i.e., route based on form of retrieval). Id.
Regarding claim 5, the combination of Bar-Zeev, Ben-Alexander, and Wu teach the information processing device according to claim 1. Bar-Zeev further teaches wherein the first processor further has a function of determining the route along which each of one or more of the mobile entities travel based on the number of the mobile entities and a capacity thereof (Bar-Zeev, Col. 10 line 37 thru Col. 11: line 29). Wherein, Bar-Zeev teaches autonomous vehicles are determined based on the carrying capacity and the number of autonomous vehicles stationed at intermediate network locations. Id.
Regarding claim 6, the combination of Bar-Zeev, Ben-Alexander, and Wu teach the information processing device according to claim 1. Bar-Zeev further teaches wherein the second processor is configured to: present, on the display of the user terminal, the…screen capable of setting the base for delivering the goods and the base for receiving the goods independently of each other among the plurality of bases (Bar-Zeev, Figure 9: step 900 thru 918; Col. 5: lines 21 thru 39). Wherein, Bar-Zeev teaches the package routing process can be manually performed to allow a user to choose network locations (e.g., fulfillment facilities) to pick and transport packages from selected autonomous vehicles and  intermediate network locations (e.g., separate fulfillment facilities) to receive the transported packages before different autonomous vehicles further transport the packages to destination locations. Id. and present the reservation reception screen with information… (Bar-Zeev, Figure 2: User 202 and electronic device 206). 
	Yet, Bar-Zeev does not teach, however, Ben-Alexander further teaches present the reservation reception screen…information on the base where it is still possible to pick up or deliver the goods. (Ben-Alexander, Figure 3C: “Available Time Slots;” and ¶ [0161]). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention for a reservation system to receive allow relatively efficient usage of the available resources at a terminal and thereby often reduce the turnaround time for each vessel.” (Ben-Alexander, ¶ [0096]).
Regarding claim 7, Bar-Zeev teaches:
a third processor, inside a base terminal that communicates with the server, coupled to a third memory (Bar-Zeev, Servers 220(1)-(N) and memory 224; and Col. 6: lines 26 thru 47). Wherein, Bar-Zeev teaches a server having memory operating to coordinate pickup/delivery of orders at material handling facilities (i.e., a base). Id.; and
a fourth processor, inside a warehouse terminal that communicates with the server, coupled to a fourth memory (Bar-Zeev, Servers 220(1)-(N) and memory 224; and Col. 6: lines 26 thru 47). Wherein, Bar-Zeev teaches a server each having memory operating to coordinate pickup/delivery of orders at warehouses. Id.
Regarding claim 8, the claim shares analogous limitations to those previously analyzed in claim 2. Accordingly, the claim is rejected under the same premise. 
Regarding claim 9, the claim shares analogous limitations to those previously analyzed in claim 3. Accordingly, the claim is rejected under the same premise. 
Regarding claim 10, the claim shares analogous limitations to those previously analyzed in claim 4. Accordingly, the claim is rejected under the same premise. 
Regarding claim 11, the claim shares analogous limitations to those previously analyzed in claim 5. Accordingly, the claim is rejected under the same premise. 
Regarding claim 12, the claim shares analogous limitations to those previously analyzed in claim 6. Accordingly, the claim is rejected under the same premise. 

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev, in view of Ben-Alexander, further in view of Wu, see claims 1 and 7 above, further in view of Marchi et al., hereinafter Marchi, Pub. No. US 2009/0299794. 
Regarding claim 13, the combination of Bar-Zeev, Ben-Alexander, and Wu teach the information processing device according to claim 7. Yet, Bar-Zeev or the combination does not teach, however, in the same field of endeavor, i.e., distribution/shipping, Marchi teaches wherein the goods are tires, stored once in a warehouse, to take a complicated route for transportation (Bar-Zeev, ¶¶ [0002], [0004]-[0005], and [0009]. Wherein, Marchi teaches the goods are tires stored at a facility (i.e., warehouse) and the distribution route includes multiple intermediate distribution points before arriving at the retail dealers (i.e., a complicated route for transportation). Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to understand the distribution of tires requires being stored at manufacturing facility to being shipped to intermediate distribution points before their arrival at the retail store, modifying the combination of Bar-Zeev, Ben-Alexander, and Wu to that of Marchi, for “devising an efficient goods distribution management system.” (Marchi, ¶ [0007]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-9174.  The examiner can normally be reached on 7:30 am - 4:30 pm CST, Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Jessie James Shafer
Examiner 
Art Unit 3628



/J.J.S./Examiner, Art Unit 3628

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628